Citation Nr: 1042966	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  06-32 518	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for chronic right 
ankle sprain with degenerative joint disease (DJD), evaluated as 
10 percent disabling from December 1, 2002 to August 24, 2005, 
and 20 percent disabling, effective August 25, 2005.

2.  Entitlement to service connection for a back disability, to 
include as secondary to the Veteran's service-connected chronic 
right ankle sprain with DJD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to service connection 
for a back condition.  

An October 2005 rating decision granted service connection for 
the Veteran's right ankle disability, assigning a 10 percent 
disability evaluation, effective December 1, 2002 and a 20 
percent disability evaluation, effective August 25, 2002.

The RO originally denied entitlement to service connection for a 
non-diagnosed back condition in a March 2003 rating decision. The 
RO did not consider whether service connection was warranted for 
the now currently-diagnosed degenerative joint and disc disease 
of the lumbar spine.  Therefore, the Board need not consider 
whether new and material evidence has been submitted to reopen 
the current claim for a back disability and a new decision on the 
merits is required.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim 
based on a new diagnosis not previously considered is a new 
claim, and is adjudicated without regard to prior denials that 
did not consider that diagnosis); cf. Velez v. Shinseki, 23 Vet. 
App. 199 (2009) (in determining whether new and material evidence 
is required, the focus of the Board's analysis must be on whether 
the evidence presented truly amounts to a new claim based upon 
distinctly diagnosed diseases or injuries).  

The Veteran submitted a January 2004 statement from his private 
physician, who stated the Veteran had arthritis of the right foot 
which "probably" could be related to his service-connected 
chronic right ankle sprain.  Therefore, a claim of entitlement to 
service connection for arthritis of the right foot, to include as 
secondary to the Veteran's service-connected chronic right ankle 
sprain is REFERRED to the RO for the appropriate action.

The issues of entitlement to service connection for a back 
disability, to include as secondary to the Veteran's service-
connected chronic right ankle sprain with DJD and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From December 1, 2002 to March 1, 2004, the residuals of a 
right ankle strain with degenerative joint disease were 
manifested by no more than moderate limitation of motion, and 
there is no ankylosis or malunion of the ankle and impairment 
that more nearly approximates ankylosis of the ankle is not 
demonstrated.

2.  Since March 2, 2004, the Veteran's right ankle sprain with 
degenerative joint disease has been manifested by marked 
limitation of motion; there is no ankylosis or deformity of the 
ankle.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for a right ankle sprain with degenerative joint disease have not 
been met for the period from December 1, 2002 to March 1, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Code 5271 (2009).

2.  The criteria for a disability rating of 20 percent for a 
right ankle disability have been met for the period beginning 
March 2, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

The appeal arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the Veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  No claims of prejudice have been made in this 
case.  Accordingly, no additional development is required with 
respect to the duty to notify.

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained all available records, including 
service records and records of post service treatment.  
Additionally, the Veteran was afforded VA examinations in 
response to his claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
Separate diagnostic codes identify various disabilities and the 
criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).   

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3.

The Board must determine whether there is any other basis upon 
which an increased evaluation may be assignable. In this regard, 
except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative of or overlapping; the 
Court has held that the Veteran is entitled to a combined rating 
where the symptomatology is distinct and separate. Esteban, at 
262 (1994).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings. Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Diagnostic Code 5003 (5010) provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved (Diagnostic Code 5271 
etc.). When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003. 

Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, a 10 
percent evaluation is assigned where X-ray evidence shows 
involvement of two or more major joints or 2 or more minor joint 
groups. Where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion. Id.

A 10 percent rating is warranted for moderate limitation of 
motion of an ankle and a 20 percent rating is warranted for 
marked limitation of motion of an ankle. 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it is 
in plantar flexion, at less than 30 degrees. A 30 percent 
evaluation is warranted if the ankylosis is in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal range of ankle motion is 0 to 20 degrees for dorsiflexion 
and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate 
II (2009). In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. § 4.14 (2009). However, § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code. Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

Right Ankle Sprain

VA medical treatment records dated from January to October 2002 
indicate no complaints or diagnoses associated with the Veteran's 
right ankle disability.

A VA treatment record dated in September 2003 indicates that the 
Veteran reported pain in his ankles and hips.  The examiner noted 
1+ pedal pulses bilaterally, no edema, cyanosis, or clubbing, and 
strength was 5/5.  Range of motion was "complete" in all 4 
extremities.

A March 3, 2004 private treatment record from Cleco Medical 
Center shows the Veteran was seen in follow up after an emergency 
room visit the previous night.  The visit was for a swollen and 
painful right ankle.  Upon examination, there was increasing pain 
with rotation of the ankle.  The examiner diagnosed right ankle 
pain and swelling and questionable arthritis.

A January 2005 record from Dr. JKS of Grover Family Practice 
showing the Veteran complained of chronic right ankle and lower 
leg pains.  Dr. JKS diagnosed with degenerative joint disease and 
stated an orthopedic referral was declined.  
  
In August 2005, the Veteran underwent a VA examination.  He 
reported constant right ankle pain, swelling, stiffness, and 
giving way, which had caused him to fall.  He reported flare-ups 
in bad weather lasting 1-3 weeks, the ankle hurt if he drove for 
30 minutes, and he could only walk approximately one-half mile.  

The examiner stated the right ankle dorsiflexed to 0 degrees with 
pain at that point and plantar flexed to 50 degrees with pain at 
that point.  Following repetitive use, dorsiflexion remained to 0 
degrees with pain at that point and plantar flexion was to 45 
degrees with pain at that point.  The examiner found was no 
objective evidence of painful motion, edema, effusion, 
instability, weakness, redness, heat, abnormal movement or 
guarding of movement.  There was mild tenderness laterally and 
medially at the right ankle.  

The Veteran had an antalgic gait limping on his right lower 
extremity, but no unusual shoe wear pattern.  There was no 
ankylosis present.  There were no constitutional symptoms of 
inflammatory arthritis.  The examiner diagnosed a chronic right 
ankle sprain with degenerative joint disease.  

In a September 2005 VA treatment record, the Veteran reported 
that he could not sleep due to pain and swelling in his right 
knee and ankle.  He reported that his ankle "gave out" and he 
fell.  The examiner noted 1+ pedal pulses bilaterally; and a 
steady gait with no edema, cyanosis, or clubbing.  Strength was 
5/5 and range of motion was complete and brisk in all 4 
extremities.  No foot lesions or ulcers were noted.  The examiner 
diagnosed degenerative joint disease of the right ankle.  

A subsequent September 2005 VA treatment record shows that the 
Veteran was fitted with a right ankle brace.
  
In April 2008, the Veteran underwent a VA examination where he 
reported constant moderate sharp pain in his right ankle that 
radiated up the leg.  He reported 4 flare-ups during the year, 
lasting approximately 2 days which were severe in that he 
experienced 100 percent loss of motion.  He reported that due to 
a combination of mental problems and foot pain, he was unable to 
work and had been unemployed since 1995.  He added that he could 
complete activities of daily living, could walk one-quarter of a 
mile, and stand for 5-8 minutes.  

The examiner noted that there was no deformity; however, there 
were reports of giving way, instability, pain, stiffness, and 
weakness.  There were no episodes of dislocation or subluxation, 
locking episodes, or effusion.  The examiner stated the Veteran 
did not have inflammatory arthritis.  

There was no evidence of abnormal weight bearing.  The right 
ankle had no deformity but there was tenderness, crepitation, and 
instability.  Range of motion was dorsiflexion 0 to 10 degrees 
with pain at 10 degrees and plantar flexion was 0 to 25 degrees 
with pain at 25 degrees.  

For all of the above motions, with repetition, there was no loss 
of motion secondary to pain, weakness, or lack of endurance.  The 
examiner found no joint ankylosis and no indication of leg 
shortening.  The examiner diagnosed a chronic right ankle sprain.  


Analysis

From December 1, 2002 to March 1, 2004:

The medical records associated with the claims file indicate that 
the Veteran consistently complained of pain associated with his 
right ankle.  There were no reports of limitation of motion 
during this period.  The only report pertaining to range of 
motion consists of the September 2003 VA outpatient treatment 
record showing a "complete" range of motion.

The Veteran received no other reported treatment for the right 
ankle disability during this period and he did not otherwise 
report limitation of motion.

None of the evidence associated with the record for the period 
prior to March 2, 2004 indicates marked limitation of motion of 
the right ankle.  

There is no indication for the period from December 1, 2002 to 
March 1, 2004, that the Veteran had measureable limitation of 
motion.  The 10 percent rating has been awarded based on the 
basis of findings of painful but noncompensable limitation of 
motion.  See 38 C.F.R. § 4.59, 4.71a, Diagnostic Code 5003.

Because there is no evidence of marked limitation of motion 
during the period prior to March 2, 2004, the evidence is against 
the grant of more than a 10 percent rating during this period.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran. The Board has found no section that 
provides a basis upon which to assign a higher disability 
evaluation or a separate compensable disability evaluation.  
38 C.F.R. §§ 4.7, 4.21.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). As such, an evaluation in excess of 10 percent for 
residuals of a right ankle fracture is not warranted.

Beginning March 3, 2004:

The record shows an increase in the right ankle disability 
beginning with the Veteran's visit to an emergency room on March 
2, 2004.  For the period beginning March 2, 2004, the Veteran's 
right ankle disability is evaluated as 20 percent disabling under 
Diagnostic Code 5271 on the basis of marked limitation of motion.  
38 C.F.R. § 4.71a.  This is the highest evaluation available 
under Diagnostic Code 5271.

The rating schedule does not provide for a higher rating for an 
ankle disability absent a showing of ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, injury, 
or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) 
at 86.).  
 
On VA examinations since March 2, 2004, the Veteran has exhibited 
significant remaining motion in the right ankle.  Examiners have 
specifically found that the Veteran does not have ankylosis and 
none of the treatment records show that the ankle is fixed in 
position.  He has not reported ankylosis.  In sum, there is no 
evidence of ankylosis of the ankle and therefore, a higher 
disability rating under Diagnostic Code 5270 is not warranted.

The Veteran has complained of significant pain, but pain is 
contemplated in the 20 percent rating.  38 C.F.R. §§ 4.40, 4.45.

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
consideration where the Veteran is in receipt of the highest 
rating based on limitation of motion and a higher rating requires 
ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  
Absent ankylosis, or a showing of additional ratable disability 
associated with the ankle arthritis, a higher schedular rating is 
not warranted at any time during the appeal period.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extra-Schedular

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected disability is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2009).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required. Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing 
norms" (which include marked interference with employment and 
frequent periods of hospitalization).

The Veteran's disability is manifested by pain and limitation of 
motion.  The rating criteria used to evaluate the Veteran's 
service-connected right ankle sprain with DJD reasonably 
describes his disability levels and symptomatology.  

The Veteran has reported instability related to the ankle 
disability, but examinations have shown no signs of such 
instability and examiners have not found instability on 
examination.  He exhibits normal shoe wear, and has normal 
strength.  The examiner has not reported instability during 
treatment.  Hence, the reports of instability are not deemed 
credible.

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and further consideration of extraschedular 
referral is not required.  Thun; 38 C.F.R. § 3.321(b)(1).

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2009).  A decision as to the Veteran's entitlement to 
TDIU is deferred, pending additional development specified in the 
Remand section of this decision.


ORDER

Entitlement to a rating higher than 10 percent from December 1, 
2002 to March 1, 2004 is denied.

Entitlement to a disability rating of 20 percent for the period 
beginning March 2, 2004, is granted.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided." Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009). Where the Board 
makes a decision based on an examination report which does not 
contain sufficient detail, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination." Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In April 2008, a VA examiner stated the Veteran's back disability 
was not related to the Veteran's service-connected right ankle 
disability.  The examiner stated that records showed degenerative 
disc disease of the lumbar spine in 1996 with no relationship 
shown to the right ankle and a work-related injury was mentioned 
in the 1990s.  The examiner stated it was less likely than not 
that there was aggravation of the low back condition by the 
service-connected right ankle sprain because records in recent 
years do not mention low back problems and this suggested that 
the back condition had not been aggravated.

The April 2008 VA opinion is inadequate because it does not take 
into account the Veteran's reports of progressively worsening 
back pain and injury to his back when he reported he fell due to 
his right ankle giving way, or the treatment and complaints 
documented in the service treatment records which indicated 
complaints of recurrent back pain.  A medical opinion is 
inadequate if it does not take into account the Veteran's reports 
of symptoms and history (even if recorded in the course of the 
examination). Dalton v. Peake, 21 Vet. App. 23 (2007).

The Veteran is competent to report in-service back injuries and 
his history of back symptoms. See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  As the opinion provided in April 
2008 VA examination report did not consider the Veteran's reports 
of in-service back injuries and treatment for a back condition 
documented in his service treatment records, a new examination is 
required.

The Court has held that entitlement to a TDIU is an element of 
all claims for an increased rating. Rice v. Shinseki, 22 Vet. 
App. 447 (2009). Entitlement to a TDIU is raised where a Veteran: 
(1) submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) 
(holding that an inferred claim for a TDIU is raised as part of 
an increased rating claim only when the Roberson requirements are 
met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him. 38 C.F.R. § 4.16(a) (2009).  An evaluation must be made as 
to whether there are circumstances in the Veteran's case, apart 
from any non service connected condition and advancing age, which 
would justify a TDIU due solely to the service connected 
conditions. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 
see also Blackburn v. Brown, 5 Vet. App. 375 (1993). Marginal 
employment shall not be considered substantially gainful 
employment. Id.

In the case of a claim for a TDIU, the duty to assist requires 
that VA obtain an examination that includes an opinion on what 
effect the appellant's service-connected disability has on his 
ability to work. Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 
The evidence does not contain an opinion as to whether the 
Veteran's service connected disabilities prevent him from 
obtaining and keeping employment for which his education and 
occupational experience would otherwise qualify him.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to evaluate the etiology of his 
lumbar spine disability and assess whether 
there is any current lumbar spine disability 
secondary to the service-connected right 
ankle disability or related to a disease or 
injury in service.

The examiner should review the claims file 
including the service treatment records. This 
review of the claims folder should be noted 
in the examination report or in an addendum 
to the examination report. All tests and 
studies deemed necessary by the examiner 
should be performed.

The examiner should provide an opinion as to 
the etiology of any lumbar spine disability 
and whether it is at least as likely as not 
(50 percent probability or more) that any 
lumbar spine disability was caused or 
aggravated (permanently worsened) by the 
service-connected right ankle disability. 

If the examiner determines the lumbar spine 
disorder is aggravated although not 
proximately caused by the service-connected 
right ankle disorder, the examiner should 
attempt to define the degree of such 
aggravation in terms of additional limitation 
of function beyond the normal progress if the 
disorder.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide an explanation as to why this is so.

2.  The agency of original jurisdiction (AOJ) 
should then adjudicate all pending service 
connection claims.

3.  Then schedule the Veteran for a VA 
examination for the purpose of ascertaining 
the combined impact of the Veteran's service-
connected disabilities on his employability.  
The examiner should review the claims file 
and note such review in the examination 
report.

The examiner should opine as to whether the 
Veteran's service-connected disabilities 
together, without consideration of his non-
service-connected disabilities, render him 
unable to secure or follow a substantially 
gainful occupation for which he would 
otherwise be qualified.  The examiner should 
provide a rationale for this opinion.

4.  The agency of original jurisdiction 
should review the examination reports to 
insure that it contains all information and 
opinions requested in this remand.

5.  If the Veteran does not meet the 
percentage requirements of 38 C.F.R. § 
4.16(a), the AOJ should refer the case to 
VA's Director of C&P for consideration of 
entitlement to a TDIU under the provisions of 
38 C.F.R. § 4.16(b).

6.  If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
AOJ should issue a Supplemental Statement of 
the Case.  The case should then be returned 
to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


